RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5462-17T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

RENATO C. MARQUEZ, JR.,

     Defendant-Appellant.
___________________________

                   Argued November 4, 2020 – Decided December 10, 2020

                   Before Judges Yannotti, Mawla, and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Indictment No. 16-06-0382.

                   Joseph A. Fischetti, Designated Counsel, argued the
                   cause for appellant (Joseph E. Krakora, Public
                   Defender, attorney; Natalie J. Kraner, Designated
                   Counsel, and Joseph A. Fischetti, on the briefs).

                   Daniel Finkelstein, Deputy Attorney General, argued
                   the cause for respondent (Gurbir S. Grewal, Attorney
                   General, attorney; Daniel Finkelstein, of counsel and on
                   the brief).

PER CURIAM
      Defendant was tried before a jury and found guilty of first-degree

aggravated sexual assault and other offenses. M.P., defendant's stepdaughter,

was the victim of these offenses.1 Defendant appeals from the judgment of

conviction dated June 1, 2018. For the reasons that follow, we affirm.

                                         I.

      A Union County grand jury returned an indictment charging defendant

with first-degree aggravated sexual assault upon M.P. when she was at least

thirteen but less than sixteen years old and related to the actor, N.J.S.A. 2C:14-

2(a)(2)(a) (count one); second-degree sexual assault, upon M.P., when she was

at least sixteen but less than eighteen years old and related to the actor, N.J.S.A.

2C:14-2(c)(3)(a) (count two); second-degree sexual assault upon M.P. when she

was at least thirteen but less than sixteen years old and at least four years

younger than the actor, N.J.S.A. 2C:14-2(c)(4) (count three); and second-degree

endangering the welfare of a child, by engaging in sexual conduct that would

impair or debauch the morals of a child, N.J.S.A. 2C:24-4(a)(1) (count four).

      We briefly summarize the evidence presented at trial. M.P. was born in

the Philippines in 1991. When she was six months old, M.P.'s mother E.M.



1
  We use initials for certain individuals to protect the identity of the victim of
the sexual offenses. See R. 1:38-3(c)(12).
                                                                            A-5462-17T4
                                         2
moved to the United States while M.P. remained in the Philippines with her

grandparents, aunts, and uncles. In March 2004, M.P. relocated to New Jersey

to live with her mother, defendant, and her brother. M.P.'s aunt M.B. moved to

Canada and occasionally visited M.P.'s mother and her family in New Jersey.

      M.P. testified that she did not have a father figure in her life until she met

defendant. She testified that, at some point, her relationship with defendant

changed from the normal father/daughter relationship. She stated that at times,

when her mother was not present, defendant would touch her vagina with his

finger. M.P. said that on one occasion, her mother caught defendant kissing her

and her mother became upset.

      Thereafter, M.P.'s mother sent her abroad to stay with her grandparents

for a few weeks. M.P. was concerned her mother would send her back to live in

the Philippines. M.P. said that after her mother saw defendant kissing her, she

told her to always keep her bedroom door locked. She testified that defendant

continued to try to kiss her and touch her over her clothes.

      In September 2004, M.P. turned thirteen years old. She stated that on

February 5, 2005, defendant raped her while her mother was not at home. M.P.

said defendant told her to lay on the floor of her mother and defendant's




                                                                            A-5462-17T4
                                         3
bedroom. According to M.P., defendant removed her pajamas and underwear,

took off his boxer shorts, and penetrated her vaginally with his penis.

      M.P. said that after the assault, she was in pain and ran to her room, but

defendant followed her and raped her again. Defendant told her not to tell her

mother. M.P. recalled the date of the assault because defendant would remind

her of the date, stating that it was the day he first had a virgin.

      M.P. further testified that defendant sexually assaulted her again on the

night of her eighth-grade dance while her mother was out of the house. She said

she did not tell anyone because she was afraid her mother would send her back

to the Philippines. M.P. said defendant had sex with her often. She testified

that sometimes, after her mother went to work, defendant would pick the lock

on her bedroom door and have sex with her while her brother was in the kitchen

eating breakfast.

      She said that at times, when defendant drove her to basketball games, he

would insert his finger into her vagina. She tried to resist but became tired of

saying no. She stated that defendant repeatedly had sex with her during the

summer after she completed eighth grade and the years she attended high school.

      M.P. also testified that the assaults continued after she began to attend

college in 2009. She said her mother occasionally asked her if anything was


                                                                          A-5462-17T4
                                          4
"going on," but she was afraid to say anything. She thought her mother would

send her back to the Philippines if she found out defendant was having sex with

her.

       From July 2015 to the end of January 2016, M.B. visited her sister and

family in New Jersey. On January 15, 2016, M.B. logged onto defendant's

desktop computer and found a video that showed defendant and M.P. engaging

in sexual intercourse. The State and defendant stipulated that the video depicted

defendant and M.P. engaging in consensual sex, and that M.P. was eighteen

years or older when the video was recorded.

       That evening, after M.P. came home from work, M.B. asked her "how

long has it been going on?" M.P. told M.B. she did not know what she was

talking about. M.B. went to the bathroom. When she returned, M.P. cried and

told her defendant raped her when she was thirteen. M.P. asked M.B. how she

knew, and M.B. said she had seen the video.

       Three days later, M.B. told E.M. defendant raped M.P. when she was

thirteen years old. M.B. showed E.M. the video of defendant having sex with

M.P. M.B. went to the police and provided a statement. M.P. also went to the

police and reported that defendant began to assault her sexually when she was

thirteen years old. E.M. also provided a statement to law enforcement.


                                                                         A-5462-17T4
                                       5
      Defendant elected to testify at trial.    He admitted having a sexual

relationship with M.P. but said it did not begin until 2011, when she was a

nineteen-year-old college student. He testified that from 2011 to January 2016,

he and M.P. had sexual relations approximately four to six times per month. He

denied ever engaging in any sexual activity with M.P. before her eighteenth

birthday.   He stated that M.P. either fabricated her testimony about what

happened before she was eighteen years old, or inadvertently placed the dates

of many events much earlier than they actually occurred.

      The jury found defendant guilty on all four counts of the indictment.

Thereafter, the judge sentenced defendant to an aggregate prison term of twenty-

three years, with a parole ineligibility period of eighty-five percent of the

sixteen-year sentence on count one, pursuant to the No Early Release Act

(NERA), N.J.S.A. 2C:43-7.2.

      Defendant appeals from the judgement of conviction and raises the

following arguments:

            [POINT I]
            THE TRIAL COURT ERRED BY REFUSING TO
            GRANT A MISTRIAL WHEN A JUROR
            DISCLOSED THAT SHE WAS RECEIVING
            "PRESSURE" FROM OTHER JURORS TO MAKE A
            DECISION A CERTAIN WAY.



                                                                        A-5462-17T4
                                       6
A.  [STANDARD FOR GRANT OF MISTRIAL
UPON DISCHARGE OF JUROR AFTER THE
COMMENCEMENT OF DELIBERATIONS].

B.  [THE RECORD DEMONSTRATES THAT
PRIOR TO JUROR NO. 3’S DISCHARGE, THE JURY
HAD FORMED OPINIONS ABOUT THE CASE
THAT RENDERED IT UNABLE TO CONDUCT
OPEN AND MUTUAL DELIBERATIONS].

[POINT II]
THE TRIAL COURT'S ERRORS BELOW ON
EVIDENTIARY ISSUES CONSTITUTED AN
ABUSE OF DISCRETION THAT INDIVIDUALLY
AND CUMULATIVELY REQUIRE REVERSAL
AND A NEW TRIAL

A.   THE   TRIAL      COURT  ERRED       BY
CLASSIFYING [M.P.'S] STATEMENT TO [M.B.] AS
A FRESH COMPLAINT EVEN THOUGH [M.P.] DID
NOT OFFER THE STATEMENT WITHIN A
REASONABLE TIME OF THE ALLEGED ASSAULT
AND DID NOT OFFER THE STATEMENT
SPONTANEOUSLY OR VOLUNTARILY.

1.  [A STATEMENT QUALIFIES AS A FRESH
COMPLAINT ONLY IF THE COMPLAINANT
MAKES THE STATEMENT SPONTANEOUSLY,
VOLUNTARILY, AND WITHIN A REASONABLE
TIME OF THE ALLEGED ASSAULT].

2.  [M.P. DID NOT MAKE THE STATEMENT
WITHIN A REASONABLE TIME AFTER THE
ASSAULT, AND IT THEREFORE DOES NOT
QUALIFY AS A FRESH COMPLAINT].

3.  [M.P. DID NOT MAKE THE STATEMENT
VOLUNTARILY OR SPONTANEOUSLY, AND IT

                                              A-5462-17T4
                     7
            THEREFORE DOES NOT QUALIFY AS A FRESH
            COMPLAINT].

            B.  THE   TRIAL     COURT   ERRED   BY
            PERMITTING THE STATE TO INTRODUCE TWO
            OUT-OF-COURT STATEMENTS OF [E.M.] THAT
            WERE NOT INCONSISTENT WITH HER
            TESTIMONY AT TRIAL.

            C.   THE TRIAL COURT ERRED BY APPLYING
            THE RAPE SHIELD LAW TO PRECLUDE
            [DEFENDANT] FROM PROVIDING A FULL AND
            FAIR REBUTTAL TO [M.P.'S] STORY.

            D.  EVEN IF CONSTRUED AS HARMLESS
            ERROR DISCRETELY, THE EVIDENTIARY
            ERRORS BELOW REQUIRE REVERSAL WHEN
            VIEWED CUMULATIVELY.

            [POINT III]
            IN THE ALTERNATIVE, THE SENTENCE
            IMPOSED WAS MANIFESTLY EXCESSIVE.

            A.  [THE TRIAL COURT ERRED BY FINDING
            THAT JUST ONE MITIGATING FACTOR
            APPLIED].

            B.  [THE TRIAL COURT'S REASONS FOR
            IMPOSING CONSECUTIVE SENTENCES LACKED
            THE DETAIL REQUIRED UNDER YARBOUGH
            AND ARE INTERNALLY INCONSISTENT].

                                       II.

      Defendant argues that the trial judge erred by denying his motion for a

mistrial after the judge discharged and replaced a juror during deliberations. He


                                                                         A-5462-17T4
                                       8
contends that when the jury was reconstituted, it did not have the ability to begin

its deliberations anew.

      We review a trial court's decision to deny a motion for a mistrial for abuse

of discretion. State v. Herbert, 457 N.J. Super. 490, 503 (App. Div. 2019). Rule

1:8-2(d)(1) provides in pertinent part that when a trial judge discharges a juror

after deliberations have begun and substitutes an alternate juror, "the court shall

instruct the jury to recommence deliberations . . . ."

      Before doing so, the trial judge must "consider[] whether the jury appears

to have progressed to the point where issues have been decided and deliberations

cannot commence anew with a substituted juror." State v. Terrell, 452 N.J.

Super. 226, 274 (App. Div. 2016) (citing State v. Ross, 218 N.J. 130, 151

(2014)). To determine whether the jury had progressed to such a point, the trial

court "must appraise the impact of a juror substitution on the jury process."

Ross, 218 N.J. at 147.

      If the substitution of a juror would "imperil the integrity of the jury's

process[,]" the court must be prepared to declare a mistrial. Ibid. However,

"[t]he grant of a mistrial is an extraordinary remedy to be exercised only when

necessary 'to prevent an obvious failure of justice.'" State v. Yough, 208 N.J.
385, 397 (2011) (quoting State v. Harvey, 151 N.J. 117, 205 (1997)). There is


                                                                           A-5462-17T4
                                         9
no "bright line rule" with respect to the length of jury deliberations that would

trigger a finding that deliberations are too far along to substitute an alternate

juror. Ross, 218 N.J. at 149 (quoting State v. Williams, 171 N.J. 151, 169

(2002)).

      To determine whether a reconstituted jury can meaningfully evaluate the

evidence, the trial judge should consider certain factors including "the timing of

the juror's departure, his or her explanation of the problem prompting the

inquiry, and any communications from the jury that may indicate whether

deliberations have progressed to the point at which a reconstituted and properly

charged jury will be unable to conduct open and mutual deliberations." Ibid.

The judge should also consider "whether the original jurors had formed opinions

about the case in the absence of the alternate juror . . . ." State v. Williams, 377
N.J. Super. 130, 149 (App. Div. 2005) (quoting People v. Roberts, 214 Ill. 2d
106, 124 (2005)).

      Here, the record shows the jury began its deliberations on October 4, 2017,

at 1:30 p.m. and continued until 4:40 p.m. These deliberations were interrupted

for about twenty minutes for readbacks and playbacks of testimony. On October

5, 2017, at 9:07 a.m., the jury resumed its deliberations, which continued until

10:42 a.m., when the trial judge began to play back certain evidence.


                                                                            A-5462-17T4
                                        10
      During a lunch break, before the playbacks had been completed, Juror No.

3 approached the judge, outside the presence of the other jurors. She told the

judge she did not feel "comfortable" deciding the case. She said she had been

under "[a] little bit" of pressure. Defendant moved for a mistrial, arguing that it

was too late to substitute a juror. The judge denied the motion. The judge

brought Juror No. 3 back into the courtroom and questioned her further.

      In response to those questions, Juror No. 3 again stated she did not feel

comfortable deciding the case, in part because of what had gone on in the jury

room. The juror said she was being pressured to "make a decision in a certain

way." She told the judge she had not made a decision and did not think she was

capable of doing so. The judge asked the juror if there was anything about the

case that affected her personally.

      Defendant again moved for a mistrial. The judge decided to question the

juror further. The juror said she felt the other jurors were all "mostly for one

side." She stated that she had voiced her opinion but she was being "fought back

on too much." She said she did not feel comfortable. The judge asked the juror

if anyone was putting undue pressure on her. She replied, "[n]o."

      The judge decided to explain to the juror that she should try to continue

to deliberate. The judge brought the juror back into the court room and asked


                                                                           A-5462-17T4
                                       11
the juror to continue to serve. The juror began to cry. Upon further questioning,

the juror stated that she could not make a fair decision because her father had

abused her mentally and physically. She acknowledged that she did not disclose

this abuse during jury selection.

      Defendant's counsel agreed the juror should be discharged but argued that

the court should declare a mistrial because it was too late to replace the juror.

Counsel asserted that Juror No. 3 had reported that the other jurors were mostly

on one side. The assistant prosecutor opposed the application.

      The judge discharged Juror No. 3 and denied defendant's motion for a

mistrial. The judge found the deliberations had not progressed to a point where

a mistrial was warranted. The judge stated that the jury was still deliberating,

noting that the jury had questions about the evidence and was still listening to

playbacks of testimony.

      The judge also found that Juror No. 3's personal experiences did not taint

the other jurors because she did not share those experiences with the other jurors.

The judge then replaced Juror No. 3 with an alternate juror and instructed the

reconstituted jury to begin deliberations anew.        The jury deliberated for

approximately four and one-half hours and announced its verdict.




                                                                           A-5462-17T4
                                       12
      We are convinced the judge did not abuse her discretion by denying

defendant's motion for a mistrial. The record supports the judge's conclusion

that the deliberations had not progressed to a point where the reconstituted jury

could not begin its deliberations anew.

      As the judge noted, the jury was still listening to requested playbacks

when Juror No. 3 was discharged and replaced by the alternate juror, which

indicates the jury was still deliberating when the substitution was made.

Moreover, after the jury was reconstituted, it deliberated approximately the

same amount of time the jury deliberated before Juror No. 3 was replaced.

      Furthermore, the judge instructed the jury it must begin its deliberations

over again. The judge told the jury to disregard whatever may have occurred or

anything that may have been said in the jury room after the court's initial

instructions. The judge did not err by concluding the jury would be able to

follow these instructions.

      In support of his argument, defendant relies upon State v. Jenkins, 182
N.J. 112 (2004). In that case, a distraught juror advised the court during a break

in deliberations that she could not render a fair and impartial verdict. Id. at 115-

16. The judge questioned the juror, found she was unable to continue, and

replaced her with an alternate juror. Id. at 116.


                                                                            A-5462-17T4
                                        13
      The Court held that the juror's emotional state, which made her incapable

of putting aside her bias and passion, was a sufficient basis for the judge to

remove her from the jury. Ibid. The Court decided, however, that "replacing

the discharged juror with an alternate was not a permissible option because the

jury's deliberations had proceeded so far towards completion that a reconstituted

jury would not have been capable of considering defendant's guilt or innocence

anew . . . ." Ibid.

      The Court observed that when the jury's deliberations have "progressed

for such a length of time or to such a degree that it is strongly inferable" the jury

had made findings of fact or decided on the defendant's guilt or innocence, "there

is a concern that the new juror will not play a meaningful role in deliberations."
Id. at 132 (quoting State v. Corsaro, 107 N.J. 339, 352 (1987)). The Court stated

that "[i]n such cases, the replacement juror is likely to be confronted with 'closed

or closing minds.'" Ibid. (quoting Corsaro, 107 N.J. at 352).

      The Court stated that, in general, the longer the jury deliberates, "the

greater is the possibility of prejudice should a juror be substituted or replaced."
Ibid. (quoting State v. Miller, 76 N.J. 392, 407 (1978)). The determination of

whether a substitution can take place "is not merely the length of time that the

jury has deliberated but the effect that the progress in deliberations will have on


                                                                             A-5462-17T4
                                        14
the reconstituted jury's ability truly to begin deliberations anew." Ibid. (quoting

State v. Valenzuela, 136 N.J. 458, 474-75 (1994)).

       In Jenkins, the Court observed that the trial judge's colloquy with the juror

"strongly suggests" the other eleven jurors had already decided to find the

defendant guilty. Ibid. Indeed, the juror had commented "if everybody else

wants to send [the defendant] to jail, let them do it, but I can't be responsible for

that . . . ." Ibid.

       The facts of this case are significantly different. Here, the record shows

the jury was still listening to playbacks of testimony when the judge discharged

Juror No. 3 and replaced her with an alternate juror. The record supports the

court's finding that the jury was still deliberating, and the other members of the

jury had not made any findings of fact or decisions on defendant's guilt or

innocence. Moreover, unlike the juror in Jenkins, the discharged juror in this

case never stated that the other jurors had come to a decision on defendant's guilt

or innocence. Therefore, defendant's reliance upon Jenkins is misplaced.

                                       III.

       Defendant argues that the trial judge erred in certain evidentiary rulings.

He contends that even if these errors are considered harmless, individually and

cumulatively, the claimed errors require reversal of his conviction.


                                                                             A-5462-17T4
                                        15
      A. M.P.'s Statement to M.B.

      Defendant argues that the trial judge erred by finding M.P.'s statement to

M.B. that defendant raped her when she was thirteen years old was admissible

as a fresh complaint.

      Ordinarily, a third party’s testimony about a victim's out of-court

description of an alleged assault is inadmissible hearsay evidence. N.J.R.E. 802.

The fresh-complaint rule is a common law exception to this rule that "allows

witnesses in a criminal trial to testify to a victim's complaint of sexual assault."

State v. Hill, 121 N.J. 150, 151 (1990); State v. W.B., 205 N.J. 588, 616 n.14

(2011).

      The purpose of the rule is to "allow[] the admission of evidence of a

victim's complaint of sexual abuse, otherwise inadmissible as hearsay, to negate

the inference that the victim's initial silence or delay indicates that the charge is

fabricated." State v. R.K., 220 N.J. 444, 455 (2015) (citing Hill, 121 N.J. at

163). "[T]o qualify as fresh-complaint evidence, the victim's statement must

have been made spontaneously and voluntarily, within a reasonable time after

the alleged assault, to a person the victim would ordinarily turn to for support ."

R.K., 220 N.J. at 455 (citing W.B., 205 N.J. at 616).




                                                                             A-5462-17T4
                                        16
      "The determination whether the fresh complaint rule's conditions of

admissibility have been satisfied is committed to the discretion of the trial

court." State v. L.P., 352 N.J. Super 369, 380-81 (App. Div. 2002) (citing Hill,
121 N.J. at 167-68). We may find an abuse of discretion if the court made a

"clear error of judgment." State v. Brown, 170 N.J. 138, 147 (2001).

      Here, defendant does not dispute that M.P. made the statement to a person

she "would ordinarily turn to for support." He argues that the judge erred by

finding that M.P. reported the sexual assault within a reasonable time. We

disagree.

      M.P. told her aunt defendant sexually assaulted her when she was thirteen

years old. She testified that defendant raped her in February 2005. She did not

report the abuse until she January 2016, when her aunt found the video showing

defendant and M.P. having sex.

      The record supports the judge's finding that M.P.'s failure to report the

assault while M.P. was a minor was reasonable. M.P. testified that defendant

repeatedly assaulted her while she was a minor. M.P. said she was afraid that

her mother would send her back to the Philippines if she found out about the

assaults.




                                                                        A-5462-17T4
                                      17
      Furthermore, M.P.'s failure to report the sexual assault until January 2016,

when she was twenty-four years old, also was reasonable. As M.P. explained,

at that time she was still living with her mother and defendant and attending

college.   She was embarrassed about her relationship with defendant and

concerned about the effect disclosure of the earlier sexual assaults would have

on the family.

      The court's finding was consistent with W.B. In that case, D.L was the

defendant's stepdaughter. 205 N.J. at 597. Her boyfriend J.C. testified that

when she was sixteen years old, D.L. told her that the defendant sexually abused

her when she was fourteen years old. Ibid. The Court held that J.C.'s testimony

was admissible under the fresh complaint rule. Id. at 617-19.

      The Court noted that the requirement that a sexual assault be reported in

a reasonable time is applied flexibly in cases involving child victims of such

assaults. Id. at 618 (citing L.P., 352 N.J. Super. at 382). The Court pointed out

that D.L. told J.C. she had not previously reported the assault because she was

"scared." Ibid.

      In addition, at the time of her disclosure, D.L. was in "open rebellion"

against her mother and the defendant because they did not like J.C. Ibid. The

Court stated that


                                                                          A-5462-17T4
                                      18
            the lapse of time between the attacks and disclosure are
            relevant factors in determining the "reasonableness" of
            the interval before disclosure. However, D.L., as [the]
            defendant's stepdaughter, appears to have lived with
            defendant at least some of the time during that interval
            and also indicated to J.C. that she was afraid to report
            the abuse.       Both are factors that impact the
            determination of "reasonableness."

            [Id. at 618-19.]

      Here, the trial court considered the relevant factors for determining

whether M.P. reported the sexual assault within a reasonable time. The factors

are essentially the same as those considered in W.B. We recognize that a

considerable period of time passed between the initial assault in February 2005

and M.P.'s statement to her aunt in January 2016. However, the record supports

the trial court's finding that the delay in reporting the assault was reasonable

under the circumstances.

      Defendant further argues that M.P. did not report the sexual assault

voluntarily or spontaneously. Again, we disagree. In addressing this issue, we

"must recognize that in a given case the victim may have made the complaint in

response to questioning." State v. Bethune, 121 N.J. 137, 144 (1990).

Moreover, "non-coercive questions do not rob a complaint of its admissibility

under the fresh-complaint rule." Ibid. "[T]he victim’s statement must at least



                                                                        A-5462-17T4
                                      19
be self-motivated and not extracted by interrogation." State v. J.S., 222 N.J.

Super 247, 253 (App. Div. 1988).

      As stated previously, in January 2016, M.B. found the video recording

that showed defendant and M.P. having sexual relations. She asked M.P. how

long the relationship was going on. Initially, M.P. stated that she did not know

what M.B. was talking about. She then said defendant raped her when she was

thirteen years old. The record supports the trial court's finding that M.P.'s

statement was spontaneous and voluntary and made in response to non-coercive

questions.

      We are also convinced that if the court erred by admitting the fresh

complaint evidence, the error was not "clearly capable of producing an unjust

result." R. 2:10-2. Here, the judge provided the jury with a detailed instruction

regarding its use of the fresh complaint testimony. The judge explained that

fresh complaint evidence is not evidence that a sexual offense occurred or that

M.P. is credible.

      The judge stated that such evidence is admitted for a "narrow purpose,"

which is "to negate the inference that [M.P.] failed to tell anyone about the

sexual offense and that, therefore her later assertion could not be believed." The

judge added that evidence


                                                                          A-5462-17T4
                                       20
            merely serves to negate any inference that because of
            her assumed silence the offense did not occur. It does
            not strengthen her credibility. It does not prove the
            underlying truth of the sexual offense. A fresh
            complaint only dispels any negative inference that
            might be made from her assumed silence.

      The judge went on to explain that the jury should consider all relevant

factors in determining if M.P. made the complaint, including her age and

demeanor, the timeliness of the complaint, the delay in making the complaint,

and whether M.P. volunteered the complaint or whether it was the result of

interrogation.

      The judge further explained that the law recognizes that there are

stereotypes about sexual offenses, which may lead some of the jurors to question

M.P.'s credibility based solely on the fact that she did not complain about the

alleged abuse sooner. The judge stated:

            You may or may not conclude that [M.P.'s] testimony
            is untruthful based on her silence or delayed disclosure.
            You may consider that the silence or delayed
            disclosure, along with all of the other evidence,
            including [M.P.'s] explanation for her silence to
            delayed disclosure when you decided how much weight
            to afford [M.P.'s] testimony.

      As we stated previously, M.P. provided detailed testimony about the

sexual assaults, stating that they began when she was thirteen years old and

continued until she was eighteen. Defendant denied engaging in any sexual

                                                                        A-5462-17T4
                                      21
activity with M.P. before she was eighteen years old.         The jury had the

opportunity to assess the credibility of defendant and M.P.

      The fresh complaint evidence was admitted only to negate the inference

that the assaults did not occur because M.P. did not report them earlier. We are

convinced the admission of this evidence did not have the clear capability of

causing the jury to reach a decision "it otherwise might not have reached." State

v. McGuire, 419 N.J. Super. 88, 106-07 (App. Div. 2011) (quoting State v.

Taffaro, 195 N.J. 442, 454 (2008)).

      B. Admission of E.M.'s Prior Statement.

      Defendant argues that the trial judge erred by allowing the State to admit

a statement that E.M. made when she was interviewed by a detective in the

Union County Prosecutor's Office (UCPO). Defendant contends the statement

was hearsay and not admissible under the rules of evidence.

      Generally, hearsay is an out-of-court statement admitted "to prove the

truth of the matter asserted in the statement." N.J.R.E. 801(c)(1) and (2).

However, N.J.R.E. 803(a)(1) permits a declarant's prior statement to be admitted

if it was made by a witness at trial who is subject to cross-examination and "is

inconsistent with the declarant-witness’ testimony at the trial . . . ." We review




                                                                          A-5462-17T4
                                       22
the trial court's evidentiary ruling under an abuse-of-discretion standard. State

v. Nantambu, 221 N.J. 390, 402 (2015).

      At trial, M.P. testified that in the summer of 2004, E.M. saw defendant

kissing her. When the assistant prosecutor asked E.M. about this incident, she

said she did not see defendant and M.P. kiss but rather saw them standing with

a "look on their face that they were doing something." However, in January

2016, when E.M. was interviewed by a detective in the UCPO, she stated that

she had seen defendant kiss M.P. Furthermore, when she was asked whether

defendant admitted kissing M.P., E.M. responded, "I don't remember.

Probably."

      The trial court allowed excerpts of the interview to be admitted under

N.J.R.E. 803(a)(1) as a prior inconsistent statement of a witness. The excerpts

included the following exchange:

             [THE DETECTIVE]: Okay. And are you aware of the
             allegation of a sexual assault by your husband, Renato,
             against your daughter, [M.P.]?

             [E.M.]: Yes.

             [THE DETECTIVE]: Okay. What do you know about
             that or how did you find out?

             [E.M.]: As far as I remember, when they came out the
             bedroom I saw them in the kitchen in Hillside. He's
             kissing her. They were playing Scrabble at that time.

                                                                         A-5462-17T4
                                      23
      On appeal, defendant argues that the trial judge should have only allowed

the State to admit E.M.'s prior statement that she saw defendant kissing M.P.

Defendant contends the trial court erroneously allowed the jury to hear "not only

the substance of what [E.M.] told the detective she saw, but also . . . how she

learned about the sexual assault allegation at issue in this case."

      The trial judge admitted the entire excerpt because it provided the context

for E.M.'s statement that she observed defendant kiss M.P. The judge properly

ruled that the detective's questions also were admissible. As the judge found,

the inquiry provided the context for E.M.'s response, which was how she learned

about defendant's relationship with M.P. The judge's ruling was not an abuse of

discretion.

      C. Rape Shield Law (RSL).

      Defendant argues that the trial judge erred by precluding his attorney from

questioning M.P. about her sexual relationship with her boyfriend. As noted

previously, defendant claimed his sexual relationship with M.P. began in 2011,

when she was nineteen years old and attending college.

      Defendant testified that one evening, he and M.P. were talking.

According to defendant, M.P. began to ask him questions about sex and she

spoke about her boyfriend. Defendant stated that "basically one thing led to

                                                                         A-5462-17T4
                                       24
another and we had sex." The judge refused to allow defendant to testify that

the conversation began after he observed a hickey on M.P.'s neck, which

prompted her to tell him that her boyfriend had been there earlier and they had

sex.

       The judge found that testimony about M.P.'s sexual relationship with her

boyfriend was unduly prejudicial to her and neither relevant nor material to the

charged offenses. The judge ruled that defendant could testify about his sexual

encounter with M.P. "without bringing in her sexual relationship with another

person or evidence that he observed a hickey on her neck."

       On appeal, defendant argues that the judge erred by refusing to allow him

to testify about M.P.'s sexual relationship with her boyfriend. He contends such

testimony would not have been prejudicial to M.P. He contends the judge's

ruling left the jury without a clear explanation for why he and M.P. began to talk

about sex, which made his testimony appear "hollow and implausible."

       The RSL provides in pertinent part that "evidence of the victim's previous

sexual conduct [with persons other than the defendant] shall not be admitted nor

reference made to it in the presence of the jury" except if "material to proving

the source of semen, pregnancy or disease." N.J.S.A. 2C:14-7(a), (c). The RSL

precludes the admission of evidence intended "to cast the victim as promiscuous


                                                                          A-5462-17T4
                                       25
or of low moral character." State v. J.D., 211 N.J. 344, 355 (2012) (quoting

State v. Schnabel, 196 N.J. 116, 128 (2008)).

      To ensure that application of the RSL does not unduly infringe on a

defendant's constitutional right to a fair trial, the court undertakes a two-step

analysis. State v. Perry, 225 N.J. 222, 236 (2016). The trial court first must

determine "whether evidence encompassed under the [RSL] is relevant and

necessary to resolve a material issue in light of the other evidence that is

available to address that issue." Id. at 236-37.

      If the evidence is relevant, the court then must determine "whether, under

N.J.R.E. 403, the probative value of the contested evidence outweighs the

prejudicial effect to the victim in the context of the [RSL]." Id. at 237. We

review the court's evidentiary ruling for abuse of discretion. Id. at 233.

      We are convinced the judge did not err by precluding defendant from

testifying about M.P.'s sexual activity with her boyfriend and the mark defendant

observed on her neck. That testimony had no relevance to whether defendant

sexually assaulted M.P. from the time she was thirteen until she was eighteen

years old, as charged in the indictment.

      Moreover, allowing defendant to testify about M.P.'s sexual activity with

another person would have resulted in "an unnecessary invasion of her privacy."


                                                                             A-5462-17T4
                                       26
Id. at 235 (quoting State v. Garron, 177 N.J. 147, 153 (2003)). We conclude the

judge's application of the RSL did not deny defendant of his right to present a

complete defense and it was not an abuse of discretion.

      D. Cumulative Error.

      As noted, defendant contends that even if the judge's evidentiary rulings

are individually determined to be harmless error, they require reversal of his

conviction when viewed cumulatively. The contention lacks sufficient merit to

warrant discussion. R. 2:11-3(e)(2).

                                       IV.

      Defendant argues his sentence is manifestly excessive. He contends the

judge erred by failing to find certain mitigating factors and by imposing a

consecutive sentence.

      We review the trial court's sentencing determinations "in accordance with

a deferential standard."   State v. Fuentes, 217 N.J. 57, 70 (2014).      "The

reviewing court must not substitute its judgment for that of the sentencing

court." Ibid. Therefore, this court

            must affirm the sentence unless (1) the sentencing
            guidelines were violated; (2) the aggravating and
            mitigating factors found by the sentencing court were
            not based upon competent and credible evidence in the
            record; or (3) "the application of the guidelines to the


                                                                       A-5462-17T4
                                        27
            facts of [the] case makes the sentence clearly
            unreasonable so as to shock the judicial conscience."

            [Ibid. (quoting State v. Roth, 95 N.J. 334, 364-65
            (1984)).]

      Here, the judge found aggravating factor three, N.J.S.A. 2C:44-1(a)(3)

(risk that defendant will commit another offense); and aggravating factor nine,

N.J.S.A. 2C:44-1(a)(9) (need to deter defendant and others from violating the

law). The judge also found mitigating factor seven, N.J.S.A. 2C:44-1(b)(7)

(defendant has no history of prior delinquency or criminal activity). The judge

determined that the aggravating factors substantially outweighed the one

mitigating factor.

      On count one (first-degree aggravated sexual assault), the judge sentenced

defendant to a term of sixteen years of incarceration, with an eighty-five percent

period of parole ineligibility pursuant to the NERA, with five years of parole

supervision upon release. The judge ordered defendant to comply with the

reporting and registration requirements of Megan's Law, N.J.S.A. 2C:7-1 to -23,

and parole supervision for life.

      The judge merged count three (second-degree sexual assault) with count

one and sentenced defendant on count two to a consecutive term of seven years,

without a period of parole ineligibility.       On count four (second-degree


                                                                          A-5462-17T4
                                       28
endangering the welfare of a child), the judge sentenced defendant to a

concurrent seven-year term, also without a period of parole ineligibility. The

judge ordered that defendant shall have no contact with M.P.

      Defendant argues that the trial court erred by refusing to find mitigating

factor eight, N.J.S.A. 2C:44-1(b)(8) (defendant's conduct the result of

circumstances unlikely to recur); and mitigating factor nine, N.J.S.A. 2C:44-

1(b)(9) (defendant's character and attitude indicate he is unlikely to commit

another offense). He contends the offenses were specific to M.P. and she has

removed herself from future risk.

      However, the record supports the trial judge's finding that there was a risk

that defendant would commit another offense. The judge noted that defendant

had committed multiple offenses over "a course of years" and escaped detection

"for many years."

      Defendant further argues that the court erred by refusing to find mitigating

factor eleven, N.J.S.A. 2C:44-1(b)(11) (defendant's imprisonment would entail

excessive hardship to defendant or his dependents). He contends he would

suffer hardship if imprisoned because he has a heart condition that requires a

pacemaker and has a disability that causes him to limp. The judge appropriately




                                                                          A-5462-17T4
                                      29
found, however, that the State's prison system has medical personnel that can

deal with these issues.

      In addition, defendant argues that the trial judge did not provide sufficient

reasons for imposing a consecutive sentence on count two. Trial judges have

"discretion to decide if sentences should run concurrently or consecutively."

State v. Miller, 205 N.J. 109, 128 (2011) (citing N.J.S.A. 2C:44-5(a)).

      When deciding whether to impose concurrent or consecutive sentences,

the court considers the following guidelines established in State v. Yarbough,

100 N.J. 627, 643-44 (1985):

            (1) there can be no free crimes in a system for which
            the punishment shall fit the crime;

            (2) the reasons for imposing either a consecutive or
            concurrent sentence should be separately stated in the
            sentencing decision;

            (3) some reasons to be considered by the sentencing
            court should include facts relating to the crimes,
            including whether or not:

                  (a) the crimes and their objectives were
                  predominantly independent of each other;

                  (b) the crimes involved separate acts of violence
                  or threats of violence;

                  (c) the crimes were committed at different times
                  or separate places, rather than being committed


                                                                           A-5462-17T4
                                       30
                   so closely in time and place as to indicate a single
                   period of aberrant behavior;

                   (d) any of the crimes involved multiple victims;

                   (e) the convictions for which the sentences are to
                   be imposed are numerous;

            (4) there should be no double counting of aggravating
            factors;

            (5) successive terms for the same offense should not
            ordinarily be equal to the punishment for the first
            offense . . . . [2]

      Here, the judge observed that the State had presented evidence indicating

that defendant began to sexually assault M.P. when she was twelve years old,

and his actions included the touching of her intimate parts and kissing. The

judge found defendant had committed crimes independent of the aggravated

sexual assault at different times and in different places. They were separate acts.

The judge therefore decided to impose a consecutive sentence for the sexual

assault charged in count two.

      Defendant argues that the judge commented that the aggravated sexual

assault in count one was independent of the endangering count in count four and



2
  Yarbough included a sixth guideline placing an "outer limit" on the cumulation
of consecutive sentences. Id. at 644. This guideline was eliminated by an
amendment to N.J.S.A. 2C:44-5(a) enacted in 1993. L. 1993, c. 223.
                                                                           A-5462-17T4
                                       31
yet only imposed consecutive sentences on counts one and two. He further

argues that the judge's findings lacked sufficient detail. We find no merit in

either argument. It is irrelevant that the judge could have imposed a consecutive

sentence on count four and did not. The judge provided sufficient reasons for

requiring the sentence on count two to be served consecutively to the sentence

on count one.

      Therefore, we reject defendant's contention that his sentence is excessive.

The judge properly applied the sentencing guidelines. The sentences imposed,

including the consecutive sentences on counts one and two, are not unreasonable

and do not shock the judicial conscience.

      Affirmed.




                                                                         A-5462-17T4
                                      32